DETAILED ACTION
This office action is responsive to the amendment filed 9/7/2021.  As directed claims 1-13 have been amended and no claims have been added or canceled.  Thus claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the another one of the two radially extending lugs displaced along a length of the tube and away from the distal end of the tube as well as relative to the first one of the two radially extending lugs” on lines 16-17 is unclear.  It is unclear what is meant by “as well as relative to the first one of the two radially extending lugs”.  What feature or action is relative 
Similarly regarding claim 2, “as well as relative to the first one of the two radially extending lugs” on the 6th and 7th lines from the bottom is unclear. It is unclear what relive relationship is being claimed.
Claims 3-13 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR lines56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eswarappa (WO 02/13946) in view of Wallerstorfer et al. (8,354,023).

Eswarappa substantially teaches the claimed invention except for the another one of the lugs positioned away from the distal end; and two ribs formed at opposing positions on the outer sidewall.  However, Wallerstorfer teaches in fig. 27, 28, 31, and 35, a least two lugs (21.1, 21.2) away from the distal end (as shown, the lugs are positioned at different distances from the distal end and away from the distal end) wherein fig. 28 shows that at least two lugs can be formed at opposing positions on the outer sidewall.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lugs of Eswarappa to include different heights relative to the distal end on opposing sides as taught by Wallerstorfer to provide the advantage of enhanced coding to prevent incorrect filter attachment.
Regarding claim 2, Eswarappa discloses a bayonet connector suitable, in use, for connecting a filter cartridge (Fig. 14c; p. 33, lines 10-25; p. 17, line 24- p. 18, line 18) or an air supply tube to a respirator, the bayonet connector comprising a male part (Fig. 14c; p. 33, lines 10-25) and a female part (100,106), the female part comprising a tube (100, 106, 108)  having a distal end (furthest from the patient) and a proximal end (closest to the patient), the proximal end terminating in a flange (attached widened circular portion as flange) the tube also having at least two inwardly radially-extending lugs (106) formed on its inner sidewall adapted to engage with first and second engaging ribs (Fig. 14c; p.33, lines 10-25) located on an exterior sidewall of the male part (Fig. 14c; p. 33, lines 10-25),characterized by the radially-extending lugs (106) and the 
Eswarappa substantially teaches the claimed invention except for the another one of the lugs positioned away from the distal end; and two ribs formed at opposing positions on the outer sidewall.  However, Wallerstorfer teaches in fig. 27, 28, 31, and 35, a least two lugs (21.1, 21.2) away from the distal end (as shown, the lugs are positioned at different distances from the distal end and away from the distal end) wherein fig. 28 shows that at least two lugs can be formed at opposing positions on the outer sidewall.  It would have been obvious to one of ordinary skill in 
Regarding claim 5, Eswarappa discloses each rib (internal extending protrusions 106) extends around the female part through an internal angle A (arc of rib), leaving a clearance angle B (clearance arc) equal to 360 degrees minus A (as shown the clearance and rib extend completely around in a circle), and wherein the lugs (outer radial protrusions) extend around the male part through an angle C (arc of lugs), C being less than B (p. 17, lines 24- p. 18, lines 18; Fig. 1A-1 D; Fig. 14c; p. 33, lines 10-25 show the female part includes recesses as clearances which extend in a circle and the lugs are less than the clearance so as to pass through).
Regarding claim 6, Eswarappa discloses the male and female parts can be offered up to one another, in use, through a range of orientations equal to B minus C (p. 17, line 24-p. 18, line 18; Fig. 1A-1 D; Fig. 14c; p. 33, lines 10-25; as shown the orientations include portions less than the clearance).
Regarding claim 7, Eswarappa discloses the female part being integrally formed with an outlet aperture (i.e. 102) of the filter cartridge (Figs. 1a, 14c; p. 33, lines 10-25).
Regarding claim 9, Eswarappa discloses the tube comprises a flange adapted, in use, to engage a seal of an oral nasal unit of the respirator when the filter cartridge is connected thereto (Fig. 14c; p. 33, lines 10-25; shows a flange on the proximal end of the tube which seals with the face mask unit included in the airtight seal of the assembly).
Regarding claim 10, Eswarappa discloses either one of the lugs and ribs comprise an inclined surface which serves to clamp the flange against the seal, thereby forming an 
Regarding claim 11, Eswarappa  discloses respirator comprising an inhale aperture to which a removable filter cartridge (Fig. 14c; p. 33,lines 10-25) or air supply tube is detachably connectable using the bayonet connector (Fig. 14c; p. 33, lines 10-25; p. 17, lines 24-p. 18, line 18).
Regarding claim 12, Eswarappa discloses a temporary shut-off valve (910; 1006; Fig. 9c; p. 26, lines 30-p. 27, line 19) adapted to selectively close the inhale aperture when there is no filter cartridge or air supply tube connected thereto (the valve shuts close).
Regarding claim 13, Eswarappa discloses the inhale aperture communicating with an interior volume of the respirator (Fig. 14c; p. 33, lines 10-p. 34, line 19).

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eswarappa in view of Wallerstorferer, as applied to claim 1 above, and further in view of Reischel et al. (5,924,420).
Regarding claims 3 and 4, Eswarappa substantially teaches the claimed invention except for the end stop comprises a detent, ridge or abutment surface that inhibits or prevents relative rotation of the male and female parts beyond a locking position. Reischel discloses the use of a bayonet connector comprising a female connector (150) including tab retainer members (154) as end stops with a ridge, which form slots for receiving the radially outward extending tabs (162) of the male connector (160) thereby ensuring a positive locked position at the end of the slots.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stop of Eswarappa to include the locking mechanism as 
Regarding claim 8, Eswarappa substantially teaches the claimed invention except for 
the male part is integrally formed with an outlet aperture of the filter cartridge. However, Reischel discloses the use of a bayonet connector comprising a male part that is integrally formed with an outlet aperture of a breathable air source such as a filter cartridge (col. 2, lines 20-53; col. 4, line 57-col. 5, line 20).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the male part of Eswarappa to be integrally formed with the outlet as taught by Reischel to provide the advantage of enhanced ease in manufacturing and cleaning.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 1st and 2nd paragraphs that Wallerstorfer does not teach opposed lugs.  Examiner respectfully disagrees.  At least fig. 28 shows opposed lugs.  For example, Applicant’s annotated fig. 28 on page 6 of Applicant’s arguments shows the lugs at position 1 opposed from the lugs at position 3.  Thus, the combination of Eswarappa and Wallerstorfer teaches this limitation as claimed.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/Primary Examiner, Art Unit 3785